 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   MARK RANDALL BUNKER,                )      NO. ED CV 18-283-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )      MEMORANDUM OPINION
                                         )
14   NANCY A. BERRYHILL, Deputy          )      AND ORDER OF REMAND
     Commissioner for Operations,        )
15   Social Security,                    )
                                         )
16                  Defendant.           )
     ____________________________________)
17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                   PROCEEDINGS

24

25        Plaintiff filed a complaint on February 6, 2018, seeking review

26   of the Commissioner’s denial of benefits.     The parties consented to

27   proceed before a United States Magistrate Judge on March 10, 2018.

28   Plaintiff filed a motion for summary judgment on August 13, 2018.
 1   Defendant filed a motion for summary judgment on November 12, 2018.

 2   The Court has taken the motions under submission without oral

 3   argument.   See L.R. 7-15; “Order,” filed February 8, 2018.

 4

 5                                   BACKGROUND

 6

 7         Plaintiff, a former plumber, asserts disability since June 22,

 8   2013, based on, inter alia, a back injury, dizziness, diabetes, weight

 9   problems and fractured ribs (Administrative Record (“A.R.”) 37-41,

10   164-65, 188, 198, 202).   Plaintiff’s treating physicians believe that

11   Plaintiff is unable to work (A.R. 268-69, 272, 716).

12

13         An Administrative Law Judge (“ALJ”) reviewed the record and heard

14   testimony from Plaintiff and a vocational expert (A.R. 15-26, 31-61).

15   Plaintiff testified to pain and limitations of allegedly disabling

16   severity (A.R. 39-56).    The ALJ found that Plaintiff has “severe”

17   lumbar degenerative disc disease, obesity, rib fractures and sleep

18   apnea, but retains the residual functional capacity for a limited

19   range of light work.   See A.R. 17, 19-25 (rejecting Plaintiff’s

20   allegations as “not entirely consistent with the medical evidence and

21   other evidence in the record”).   The ALJ deemed Plaintiff capable of

22   performing work as a “cashier II,” “information clerk” and “solderer,”

23   and, on that basis, denied disability benefits (A.R. 25-26 (adopting

24   vocational expert testimony at A.R. 58-60)).   The Appeals Council

25   denied review (A.R. 1-3).

26   ///

27   ///

28   ///

                                         2
 1                              STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.    See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.   But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                        3
 1                                   DISCUSSION

 2

 3         For the reasons discussed herein, the Court finds that the ALJ

 4   materially erred while assessing Plaintiff’s credibility and the

 5   evidence from Plaintiff’s treating physicians.

 6

 7   I.    Summary of the Medical Record

 8

 9         A.   Treatment

10

11         The record contains treatment notes of Plaintiff’s monthly visits

12   with treating physician Dr. Charles T. Chen, and other providers

13   within the Beaver Medical Group, from June of 2013 through December of

14   2014 (A.R. 398-540).

15

16         Plaintiff went to a nurse practitioner on June 24, 2013,

17   complaining of worsening back pain with left leg and toe numbness

18   (A.R. 499).    On examination, Plaintiff reportedly was obese, had

19   tenderness in the left lumbar region, pain with toe maneuvers and

20   flexion, and decreased sensation (A.R. 499-500).     Plaintiff was

21   diagnosed with back pain and gastroesophageal reflux disease (“GERD”)

22   (A.R. 500).    Plaintiff was prescribed Tylenol with Codeine as needed

23   for pain, scheduled for physical therapy, and given a note to be off

24   work until the following Wednesday (A.R. 500-01).1

25   ///

26
           1
27             The record contains physical therapy treatment notes
     for “backaches” from June through August of 2013, and for vertigo
28   from May through July of 2014 (A.R. 503-13, 538-40).

                                           4
 1         Plaintiff followed up with Dr. Chen on July 25, 2013, after

 2   Plaintiff had been to the emergency room the day before for dizziness

 3   and weakness (A.R. 491).2   Plaintiff reported having had an MRI

 4   earlier that month which revealed L4-L5 central and left paracentral

 5   disc protrusion with mild to moderate central canal stenosis and

 6   moderate narrowing of the left neural foramen (A.R. 491; see also A.R.

 7   274 (July, 2013 MRI study)).   Plaintiff’s lightheadedness and vertigo

 8   symptoms reportedly seemed to be improving (A.R. 491).   Plaintiff

 9   complained of persistent lumbar pain and radicular pain not addressed

10   by physical therapy, and also complained of a sensation of the room

11   spinning (A.R. 491).   On examination, Plaintiff reportedly had

12   decreased range of motion in the lumbar spine, mildly unsteady gait

13   and persistent burning pain down the left L4-L5 dermatome (A.R. 492).

14   Dr. Chen diagnosed left lumbar radiculopathy, lumbar spinal stenosis,

15   back pain, “dizziness and giddiness,” type 2 diabetes mellitus,

16   hypothyroidism, hyperlipidemia, tobacco abuse, GERD and leukocytosis

17   (A.R. 492-95).   Dr. Chen prescribed Gabapentin for nerve pain,

18   continued Plaintiff’s physical therapy, and requested authorization

19   ///

20   ///

21

22
           2
               On July 19 and July 24, 2013, Plaintiff went to the
23   emergency room at Redlands Community Hospital complaining of back
     pain and dizziness (A.R. 342, 354). Plaintiff reported that
24   standing up and walking around improved his dizziness (A.R. 342).
25   A CT scan of Plaintiff’s brain reportedly was “negative,” and he
     had no acute abnormalities reported on examination, apart from a
26   “mild tachy” heart rate (A.R. 344, 352). Plaintiff initially was
     diagnosed with COPD and prescribed inhalers and Prednisone (A.R.
27   355, 360). When he returned, he was prescribed Meclizine for
     dizziness and Levofloxacin for possible bronchitis (A.R. 347,
28   353).

                                        5
 1   for an epidural injection at the L4-L5 area of the spine (A.R. 495-

 2   96).3

 3

 4           When Plaintiff returned on August 22, 2013, Plaintiff reported

 5   high blood sugars, no significant relief from his first epidural

 6   injection, occasional chest pain and chest pressure on exertion with

 7   associated shortness of breath, back pain and pain down his arms and

 8   legs (A.R. 478).    On examination, Plaintiff reportedly was obese with

 9   slight tachycardia and decreased range of motion in the lumbar spine

10   (A.R. 479-80).    Dr. Chen added diagnoses of sinus tachycardia, chest

11   pain (not otherwise specified), back pain, diabetes mellitus with

12   circulatory manifestation and diabetic angiopathy (A.R. 480-81).    Dr.

13   Chen prescribed Metroprolol for Plaintiff’s heart, increased

14   Plaintiff’s Gabapentin and Metformin, and ordered Plaintiff off work

15   for one month (A.R. 482).

16

17           Plaintiff followed up with Dr. Chen on September 24, 2013, after

18   an emergency room visit for chest pain the previous month (A.R. 472).4

19   Plaintiff complained of lumbar pain and pain down his arms and legs,

20
             3
21             Plaintiff underwent lumbar epidural steroid injections
     in August and October of 2013, with no reported relief (A.R. 256-
22   61). Plaintiff had complained of pain radiating over his lower
     back and left lower extremity down to his toes and numbness
23   primarily when sitting (A.R. 257, 260).
24           4
                Plaintiff had gone to the Redlands Community Hospital
25   on August 26, 2013, complaining of chest pain when getting out of
     bed, shortness of breath and coughing (A.R. 329-341). A chest x-
26   ray reportedly showed “borderline” heart size, but no active
     disease (A.R. 338). A stress test reportedly showed no
27   significant abnormalities (A.R. 340). Doctors ruled out
     myocardial ischemia and diagnosed chest pain after coughing (A.R.
28   339, 341).

                                          6
 1   and reportedly was ready for a second epidural injection (A.R. 472).

 2   Examination results were unchanged from the prior visit (A.R. 473).

 3   Dr. Chen added a diagnosis of hypertension (A.R. 473-75).   Dr. Chen

 4   prescribed Lisinopril for blood pressure, noted that Plaintiff should

 5   follow up with the second epidural injection, and ordered Plaintiff

 6   off work until October 28, 2013 (A.R. 475).

 7

 8        Plaintiff returned to Dr. Chen on October 24, 2013, after

 9   Plaintiff had received a second epidural injection, and Plaintiff then

10   reported that the injection had not helped his back pain “at all”

11   (A.R. 467).    Plaintiff complained of palpitations, back pain, muscle

12   aches, pain down his arms and legs, and stiffness (A.R. 467).

13   Plaintiff also reported that his blood sugar was still high and his

14   heart rate was faster when his blood sugar was high (A.R. 467).

15   Plaintiff said he wanted to have spine surgery, reporting persistent

16   pain radiating down the L4-L5 dermatome, left worse than right (A.R.

17   467).    Examination results were unchanged from prior visits, except

18   for pain radiating down the L4-L5 dermatomes (A.R. 468). Dr. Chen

19   prescribed Nesina for diabetes, requested authorization for a spine

20   surgery consultation, and ordered Plaintiff off work for another month

21   (A.R. 470).5

22

23        5
               Orthopedic surgeon Dr. Gail Hopkins of Arrowhead
     Orthopaedics evaluated Plaintiff for spine surgery on December 5,
24   2013 (A.R. 264-66). Plaintiff complained of pain radiating to
25   the legs with numbness, tingling and weakness for the past six
     months, assertedly aggravated by prolonged sitting and standing
26   and alleviated by rest (A.R. 264). Plaintiff reportedly had been
     treated with two epidural injections, physical therapy,
27   medication, and “work duty moderations” (A.R. 264). On
     examination, Plaintiff reportedly had difficulty transferring
28                                                           (continued...)

                                         7
 1        Plaintiff went to the Beaver Medical Group urgent care on

 2   November 18, 2013, reporting symptoms of dizziness for approximately

 3   the past month and pain in the left upper back below the shoulder

 4   blade (A.R. 460, 465-66).   Plaintiff was taking ibuprofen (A.R. 460).

 5   On examination, Plaintiff reportedly had no tenderness to palpation of

 6   his back (A.R. 460).   Plaintiff was given IV fluids and assessed with

 7
          5
           (...continued)
 8   from sitting to standing and from standing to the examination
 9   table (A.R. 264-65). The examination also evidenced a moderate
     paraspinal tenderness and a limited range of motion in the lumbar
10   spine (A.R. 264-65). Dr. Hopkins diagnosed lumbar degenerative
     disc disease, with a note that Plaintiff had “failed conservative
11   care” and the only other option was a combined anterior posterior
     fusion at L5-S1 (A.R. 266). Dr. Hopkins also encouraged
12   Plaintiff to lose weight (A.R. 266).
13
          Plaintiff returned to Dr. Hopkins on January 14, 2014,
14   reporting no changes (A.R. 267). Plaintiff was taking ibuprofen
     for his pain (A.R. 267). Examination results were unchanged from
15   the prior visit (A.R. 267-68). Dr. Hopkins deemed Plaintiff
     “temporarily totally disabled,” and indicated that Plaintiff
16   wanted to undergo the fusion surgery to control his back pain and
17   return to a functional status that might permit work (A.R. 268-
     69). Dr. Hopkins authorized surgery (A.R. 269).
18
          On March 6, 2014, Plaintiff saw Dr. John Steinmann, another
19   doctor at Arrowhead Orthopaedics (A.R. 270). Dr. Steinmann’s
     examination findings were the same as Dr. Hopkins’ findings,
20   except that Dr. Steinmann noted that Plaintiff had positive
21   Gower’s sign and did not have reported areas of tenderness to
     palpation of the back (A.R. 271-72). X-rays of Plaintiff’s
22   lumbar spine reportedly showed slight wedging at L1 (A.R. 272).
     Dr. Steinmann diagnosed low back pain emanating from L4-L5 and
23   recommended surgery for Plaintiff’s “severe mechanical low back
     pain” with “single segment abnormalities or at most two-level
24   motion on MRI scan” (A.R. 272). According to Dr. Steinmann,
25   Plaintiff must either accept “a permanent weakness to his back or
     [rectify it] through a stabilization procedure” (A.R. 272). Dr.
26   Steinmann opined that Plaintiff was medically suitable for the
     planned surgery (A.R. 272). Dr. Steinmann also opined that
27   Plaintiff’s condition “significantly interferes with his
     activities of daily living and he is unable to perform his
28   occupational duties” (A.R. 272).

                                        8
 1   dizziness, mild tachycardia, tobacco dependence, obesity and back pain

 2   (A.R. 460).

 3

 4         Plaintiff followed up with Dr. Chen on December 4, 2013, after a

 5   hospital visit for left-sided rib pain (A.R. 452).6   Plaintiff

 6   complained of chest pain/discomfort (A.R. 452).   On examination,

 7   Plaintiff reportedly was in moderate pain and distress (A.R. 453).

 8   Dr. Chen added a diagnosis of left-sided rib pain, prescribed a

 9   lidocaine patch, and ordered Plaintiff off work for another month

10   (A.R. 453-56).

11

12         Plaintiff went to urgent care on December 30, 2013, with

13   complaints of dizziness, extreme fatigue and right hand numbness (A.R.

14   445-47).   He was referred to the San Gorgonio Emergency Department for

15   evaluation, where he presented the same day complaining of tingling in

16   his right hand, dizziness, vertigo, tachycardia, chest pain and

17   chronic low back pain (A.R. 378-80, 445).   A chest x-ray reportedly

18   showed “questionable” vascular congestion (A.R. 392).   Plaintiff was

19   diagnosed with benign positional vertigo, hand paraesthesias and chest

20   pain of uncertain cause, and was ordered to follow up with Dr. Chen

21   (A.R. 379, 384).

22   ///

23   ///

24

25         6
               Plaintiff had been to the Redlands Community Hospital
26   emergency room on December 1, 2013, complaining of rib pain after
     he sneezed and heard a “pop” (A.R. 321-26). Plaintiff was
27   diagnosed with low rib/cartilage separation, tobacco abuse and
     chronic cough, prescribed ibuprofen for pain and Ativan for pain
28   and sleep (A.R. 325).

                                        9
 1          Plaintiff followed up with Dr. Chen on January 15, 2014 (A.R.

 2   438).    Plaintiff reportedly could not stand for more than 15 minutes

 3   without back pain (A.R. 438).   On examination, Plaintiff reportedly

 4   was obese, in mild pain and distress, with slight tachycardia,

 5   decreased range of motion in the lumbar spine and burning pain

 6   radiating down the L4-L5 dermatomes (A.R. 439-40).   Dr. Chen continued

 7   Plaintiff’s lidocaine patch, ordered Plaintiff to follow up with Dr.

 8   Hopkins for surgery, and extended Plaintiff’s disability for three

 9   additional months (A.R. 442).

10

11          Plaintiff presented to a nurse practitioner on February 5, 2014,

12   with complaints of dizzy spells for the previous six months, causing

13   unsteadiness and problems with walking (A.R. 434).   On examination,

14   Plaintiff reportedly had an unsteady gait, sinus tachycardia and

15   obesity (A.R. 434-35).   Plaintiff was sent to the emergency room at

16   Redlands Community Hospital, where he complained of chest heaviness

17   and dizzy spells (A.R. 304, 435).   On examination, Plaintiff

18   reportedly had mild dyspnea, tachycardia and a normal gait (A.R. 307-

19   08).    Apparently, a chest x-ray was normal, an EKG showed tachycardia,

20   and an angiogram showed no evidence of pulmonary embolism (A.R. 311).

21   Plaintiff was sent home and ordered to follow up with Dr. Chen for

22   referral to a cardiologist, an ear nose and throat specialist and a

23   neurologist for his ongoing tachycardia and dizziness (A.R. 312).

24

25          Plaintiff followed up with Dr. Chen on February 27, 2014, after

26   Plaintiff had been hospitalized for fractured ribs (A.R. 426).

27   Plaintiff reportedly had been diagnosed with chest pain, fractures of

28   the left 8th and 9th ribs, pneumonia, diabetes mellitus type 2,

                                         10
 1   hypertension, tachycardia, obesity, tobacco dependence, hyperlipidemia

 2   and chronic mild leukocytosis (probably secondary to tobacco use)

 3   (A.R. 426; see also A.R. 284-303 (records from Redlands Community

 4   Hospital admission from February 17-20, 2014, for pneumonia with left-

 5   side rib fractures from coughing)).     Plaintiff complained of worsening

 6   vertigo for the past six months for which Meclizine had provided

 7   “little resolution” (A.R. 427).   Plaintiff reportedly had quit smoking

 8   while he was in the hospital (A.R. 427).    Plaintiff complained of back

 9   pain at a level of 5-6 out of 10 (A.R. 428).    On examination,

10   Plaintiff reportedly was obese with a “slightly tachy” heart rate,

11   tenderness to palpation of the left 8th and 9th ribs, and decreased

12   range of motion in the lumbar spine (A.R. 428-29).    A chest x-ray

13   reportedly showed low lung volumes (A.R. 433).    Dr. Chen added

14   diagnoses for a closed fracture of two ribs, a history of tobacco use,

15   pneumonia and vertigo (A.R. 429-31).    Dr. Chen suggested follow up

16   with the cardiac lab for a Holter monitor and a stress echocardiogram

17   in three months, follow up with Dr. Hopkins for spine surgery and also

18   follow up with an ear nose and throat specialist for vertigo (A.R.

19   431-32).

20

21        Plaintiff returned for his annual physical on March 12, 2014,

22   reporting symptoms of benign positional vertigo (A.R. 418).    On

23   examination, Plaintiff reportedly had tenderness to palpation of his

24   left ribs, a “slightly tachy” heart rate, obesity, decreased range of

25   motion in the lumbar spine, mild nystagmus and a positive Baranay test

26   (A.R. 419-20).   Dr. Chen prescribed Triamterene-HCTZ for Plaintiff’s

27   vertigo, and again suggested Plaintiff follow up with specialists

28   (A.R. 424).

                                        11
 1        Plaintiff returned on May 13, 2014, for stress echocardiogram and

 2   Holter monitor results, which reportedly were “fairly unremarkable”

 3   (A.R. 408).7   Plaintiff reportedly was receiving vestibular

 4   rehabilitation as recommended by Dr. Cannon (A.R. 408).8

 5

 6        Plaintiff went to urgent care on August 3, 2014, complaining of

 7   fatigue and a history of chronic back pain, and reporting difficulty

 8   getting out of bed or doing anything (A.R. 536).   The doctor suspected

 9   that Plaintiff’s Metoprolol dose might be causing some fatigue and

10   possible depression, and ordered Plaintiff to taper down his dosage

11   and to follow up with Dr. Chen (A.R. 536).

12

13        Plaintiff followed up with Dr. Chen on August 18, 2014, reporting

14   that he had been taking more naps mid-day and falling asleep during

15
          7
               Plaintiff had consulted with otolaryngologist Dr.
16
     Stephen Cannon on April 14, 2014, for vertigo and disequilibrium
17   (A.R. 415). A carotid ultrasound reportedly was normal (A.R.
     416). A carotid x-ray revealed “somewhat irregular heartbeat”
18   (A.R. 417). Dr. Cannon referred Plaintiff for “vestibular rehab”
     (A.R. 415).
19
          Plaintiff also consulted with cardiologist Dr. Thomas
20
     Makowski on April 24, 2014, for chest pain (A.R. 414). Testing
21   showed rare premature ventricular contractions with one
     ventricular couplet, and complaints of pain with some sinus
22   tachycardia but no “significant ST depression” (A.R. 414).

23        8
               There are physical rehabilitation treatment notes for
     Plaintiff’s vertigo, motion sensitivity and lack of coordination
24   (A.R. 402-06). Plaintiff reportedly complained of imbalance,
25   lightheadedness and dizziness, as well as significant back pain
     with numbness and tingling radiating to the left lower extremity
26   (A.R. 402). Plaintiff reportedly was waiting for his symptoms to
     decrease so he could exercise and lose weight before lumbar spine
27   surgery (A.R. 402). Plaintiff apparently ambulated without an
     assistive device but was limited in his ambulation secondary to
28   back pain (A.R. 402).

                                        12
 1   the day despite sleeping a full eight-hour night (A.R. 526).      Dr. Chen

 2   added diagnoses of fatigue/malaise and snoring, and referred Plaintiff

 3   for a sleep study (A.R. 526, 528-30).9

 4

 5        Plaintiff returned on December 3, 2014, complaining of left-sided

 6   rib pain (A.R. 519).    Plaintiff reportedly had a CPAP titration study

 7   scheduled (A.R. 519).   Dr. Chen counseled Plaintiff on the importance

 8   of weight loss and treatment for apnea (A.R. 519).    Plaintiff

 9   reportedly had been trying to lose weight so he could have spine

10   surgery (A.R. 519).    Dr. Chen added diagnoses of obstructive sleep

11   apnea and Vitamin B12 deficiency, and referred Plaintiff for follow up

12   regarding his sleep apnea (A.R. 522).

13

14        It appears that, beginning on March 4, 2015, Plaintiff sought

15   weekly treatments with Dr. Pranav Mehta (A.R. 687).    Dr. Mehta’s

16   treatment notes are not as detailed as those of some of the other

17   providers.   See A.R. 687-704, 716, 719-39.   Plaintiff reportedly had

18   tachycardia (A.R. 687).   Plaintiff returned on March 12, 2015, for

19   follow up testing (A.R. 689-90).   Plaintiff returned on March 19,

20   2015, for a blood pressure check, reporting tachycardia but no

21   symptoms of chest pain or dizziness (A.R. 691).   He was assessed with

22   active tachycardia (A.R. 691).   Plaintiff returned on April 10, 2015,

23
          9
               On October 9, 2014, Plaintiff submitted to a sleep
24   study at the Redlands Sleep Center, which showed severe
25   obstructive sleep apnea/hypopnea syndrome (A.R. 543-81).
     Plaintiff was advised to try a CPAP, lose weight, and exercise
26   caution when using alcohol or sedatives and when driving (A.R.
     543). In a Patient Medical History form, Plaintiff reported,
27   inter alia, taking two to three naps per day for thirty minutes
     to an hour each and staying in bed most of the time due to back
28   pain and dizziness (A.R. 553-55).

                                         13
 1   for another blood pressure check, reporting that he had been suffering

 2   sharp chest pain, with shortness of breath and sweating the previous

 3   few days, and that his back pain was not controlled with Motrin      (A.R.

 4   692).     Dr. Mehta sent Plaintiff to the emergency room (A.R. 692).10

 5

 6        Plaintiff followed up with Dr. Mehta on April 29, 2015, reporting

 7   continuing difficulty catching his breath, lots of stress and anxiety,

 8   and shortness of breath when he wakes up (A.R. 696).     Dr. Mehta

 9
          10
10             Plaintiff went to the Redlands Community Hospital
     emergency room on April 10, 2015, complaining of chest pain (A.R.
11   604). On examination, there were no reported abnormalities (A.R.
     606-07). A stress test reportedly was “negative” (A.R. 615,
12   622). A chest radiograph reportedly showed minimal left basilar
13   linear atelectasis or scarring and no other acute cardiopulmonary
     abnormality (A.R. 621). Doctors ruled out myocardial infarction
14   and diagnosed obesity, hypertension, GERD, type 2 diabetes and
     “poor conditioning” (A.R. 622-23).
15
          Plaintiff returned to the emergency room on April 21, 2015,
16   complaining of chest pain, sweating profusely, feeling nauseated
17   and feeling like he would pass out even though he was lying down
     (A.R. 624). There were no noted abnormalities on examination
18   (A.R. 626-27). An EKG reportedly showed mild sinus tachycardia
     (A.R. 628-29). Plaintiff was advised to follow up with his
19   primary care physician (A.R. 629).
20        Plaintiff followed up with Dr. Mehta on April 23, 2015, who
21   recommended that Plaintiff go to Loma Linda University Health
     System for a second opinion and for an arteriogram to look for
22   blockage (A.R. 635-85, 695). There, Plaintiff complained of
     intermittent chest pain for two weeks, and dizziness, shortness
23   of breath, dyspnea, and light headedness (A.R. 635, 637, 641).
     No abnormal findings were reported on examination (A.R. 638,
24   643). However, an EKG reportedly was “abnormal” and showed T
25   wave abnormality with a note to consider anterior ischemia (A.R.
     638). A chest x-ray reportedly showed increased interstitial
26   markings in the lungs most likely consistent with bronchitis or
     COPD (A.R. 639, 644). After a series of additional tests,
27   Plaintiff was discharged with a diagnosis of chest pain and
     instructions to follow up with his primary care doctor and with a
28   cardiologist within a week (A.R. 652-53).

                                          14
 1   indicated that Plaintiff’s dyspnea may be a component of anxiety,

 2   prescribed Ativan, and referred Plaintiff for pulmonary evaluation

 3   (A.R. 696).11

 4

 5        On May 21, 2015, Plaintiff returned, reporting that he was

 6   dieting better and losing weight (A.R. 697).   According to a July 23,

 7   2015 treatment record, triglycerides were high, vitamin D level was

 8   normal, and diabetes was controlled by Glucophage and diet (A.R. 719).

 9   Plaintiff reportedly was taking Norco for pain (A.R. 719).   Plaintiff

10   returned on August 7, 2015, for a blood pressure check and “paper

11   work” (A.R. 720; see also A.R. 716 (letter from Dr. Mehta concerning

12   Plaintiff’s limitations)).   Plaintiff returned on December 3, 2015,

13   and began taking Tricor for his hyperlipidemia (A.R. 721).   Plaintiff

14   returned on February 3, 2016, and his Tricor was continued (A.R. 722-

15   23).12

16

17        Plaintiff followed up with Dr. Mehta on June 23, 2016, reporting

18   that he had cut down on his Lopressor and was having major heart

19   palpitations but no chest pain, dizziness or dyspnea (A.R. 724-25).

20   Plaintiff returned on September 19, 2016, saying he had been coughing

21
          11
22             Plaintiff had a lung evaluation in June and July of
     2015 (A.R. 594-602). Plaintiff was assessed with COPD and a
23   cough (likely chronic bronchitis) (A.R. 602).
24        12
               On February 25, 2016, Plaintiff went to the San
25   Gorgonio Memorial Hospital emergency room complaining of left rib
     pain after he coughed and felt a pop in his left rib (A.R. 706,
26   712). X-rays showed minimal congestion and an old fracture – no
     new fractures were seen (A.R. 708, 712, 714-15). Plaintiff was
27   diagnosed with a chest wall contusion fracture (rib), prescribed
     Zithromax and discharged with instructions to follow up with his
28   primary doctor (A.R. 710-13).

                                        15
 1   for three weeks (A.R. 726-27).      He was encouraged to use his CPAP, his

 2   Lopressor was increased, and he was prescribed a steroid

 3   bronchiodilator (A.R. 726-28).      Plaintiff returned on October 21, 2016

 4   (A.R. 729).    According to the record from this visit, Plaintiff’s

 5   triglycerides were over 600 because Plaintiff had stopped his Tricor,

 6   Plaintiff’s diabetes was uncontrolled, and his neuropathy had worsened

 7   (A.R. 729, 737).       Dr. Mehta prescribed a different diabetes medication

 8   (A.R. 729).

 9

10        B.   Additional Medical Opinion Evidence

11

12        In a letter dated August 7, 2015, Dr. Mehta stated that Plaintiff

13   suffers “debilitating” conditions (i.e., severe back pain and

14   “[e]pisodes of dizziness that make him unable to work”) (A.R. 716).

15   Dr. Mehta further stated:

16

17        [Plaintiff] has seen many specialists at Arrowhead

18        Orthopedics for his back pain.         Epidural injections have not

19        helped.   Surgical options carry very high risk.       Now he is

20        on narcotic medications.      Medications also make him feel

21        groggy and he cannot drive on that medication.        His

22        dizziness has been severe at times.        He has seen ENT

23        specialists and ended up in [the] emergency room on several

24        occasions.    At present he is being sent to Loma Linda

25        University Hospital ENT department for re evaluation of his

26        dizziness.    ¶    Mark Bunker is a person who wants to work but

27        [is] limited by his current medical conditions.        In my

28        opinion he is disabled and cannot hold a job.        If you have

                                            16
 1          any questions feel free to call me.

 2

 3   (A.R. 716).

 4

 5          Consultative examiner Dr. Vicente Bernabe prepared an “Orthopedic

 6   Consultation” dated March 9, 2015 (A.R. 585-90).   Plaintiff complained

 7   of lower back pain since May of 2013, described as “sharp, throbbing

 8   pain” exacerbated by prolonged sitting, standing, walking, bending and

 9   lifting (A.R. 585).    Dr. Bernabe reviewed Plaintiff’s lumbar spine MRI

10   (A.R. 585).    Plaintiff had undergone physical therapy and epidural

11   steroid injections and then was taking Hydrocodone and ibuprofen for

12   his pain (A.R. 586).    On examination, Dr. Bernabe noted no abnormal

13   findings apart from tenderness to palpation of the lumbosacral

14   junction and limited range of motion in the lumbar spine (A.R. 586-

15   89).    Dr. Bernabe diagnosed degenerative disc disease of the lumbar

16   spine and lumbar musculoligamentous strain, and opined that Plaintiff

17   can perform medium work (A.R. 589).

18

19          A state agency physician reviewed the record as of July of 2014,

20   and found Plaintiff can perform light work with: (1) frequent

21   balancing; (2) occasional climbing of ramps or stairs, stooping,

22   kneeling, crouching and crawling; and (3) no climbing of ladders,

23   ropes or scaffolds, and no exposure to hazards (A.R. 62-71).    On

24   reconsideration in March of 2015, another state agency physician

25   reviewed the record, including Dr. Bernabe’s opinion, and found the

26   same residual functional capacity for light work, except that this

27   physician also limited Plaintiff to occasional balancing and avoiding

28   concentrated exposure to extreme heat, extreme cold and vibration

                                         17
 1   (A.R. 73-82).

 2

 3   II.   Summary of Plaintiff’s Subjective Statements and Testimony

 4

 5         Plaintiff testified that he stopped working in June of 2013 due

 6   to back pain (A.R. 37-39).   Plaintiff testified that he has constant

 7   lower back pain which radiates down both legs to his ankles, worse on

 8   his left side than his right, for which he lies down and stretches out

 9   to feel better (A.R. 41, 48-49, 55).    He said he had been told that

10   spine fusion surgery would pose a very high risk and would not rid him

11   of the pain entirely (A.R. 41, 49-50).    Plaintiff said he previously

12   had tried physical therapy and two epidural injections with no relief,

13   and currently was relying on pain pills (Hydrocodone) and ibuprofen

14   (A.R. 41, 45-46, 51).   Plaintiff said the Hydrocodone causes dizziness

15   and lightheadedness, so he tries not to take it too often and instead

16   lies in bed “constantly” (A.R. 45).     Plaintiff testified that he has

17   difficulty walking because he experiences pain with every step, and

18   that, if he stands for 10 to 15 minutes, his leg will go numb (A.R.

19   41-42, 51).   Plaintiff also said that, if he sits for more than 15 or

20   20 minutes, his back starts hurting from the weight pushing down on

21   his spine (A.R. 42, 54).   Plaintiff testified to breathing problems

22   for which he uses two inhalers daily (A.R. 42).    Plaintiff claimed he

23   cannot sleep more than two hours at a time due to pain (A.R. 46).

24

25         Plaintiff testified that he spends most of his time lying in bed

26   (A.R. 42, 52).   He said he will get up and try to do chores like

27   washing dishes, sweeping, or making something to eat, which he does in

28   five-minute increments before lying back down (A.R. 42-44).    Plaintiff

                                        18
 1   estimated that he has stayed in bed an average of 21 hours a day since

 2   2013 (A.R. 53).   Plaintiff also said he does not do much outside the

 3   house except attend family holiday get togethers (A.R. 44, 46).

 4   Plaintiff also drives his son to work once or twice a week, a distance

 5   of approximately a mile and a half (A.R. 37).   The only other activity

 6   Plaintiff reported was using his cell phone to talk to friends, play

 7   games and go on Facebook (A.R. 45).

 8

 9        Plaintiff testified he cannot work a normal eight-hour workday

10   because he has to lie down and stretch out his back to ease his pain

11   after sitting or standing   (A.R. 54).   Plaintiff was sweating at the

12   hearing, and said he was experiencing pain and dizziness (A.R.

13   53-54).13

14

15   III. The ALJ Erred in Discounting Plaintiff’s Testimony and Statements

16        Regarding the Severity of Plaintiff’s Symptoms Without Stating

17        Legally Sufficient Reasons for Doing So.

18

19        Where, as here, an ALJ finds that a claimant’s medically

20   determinable impairments reasonably could be expected to cause some

21   degree of the alleged symptoms of which the claimant subjectively

22   complains, any discounting of the claimant’s complaints must be

23   supported by “specific, cogent” findings.   See Berry v. Astrue, 622

24   F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834

25
          13
26             In an Exertion Questionnaire dated January 21, 2015,
     Plaintiff reported similar problems and limitations. See A.R.
27   227-30; see also A.R. 93-94 (letter dated September 9, 2014,
     reporting similar issues and limitations); A.R. 215-16 (similar
28   “Remarks” dated October 1, 2014).

                                        19
 1   (9th Cir. 1995);   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th

 2   Cir. 1996) (indicating that ALJ must state “specific, clear and

 3   convincing” reasons to reject a claimant’s testimony where there is no

 4   evidence of malingering).14   Generalized, conclusory findings do not

 5   suffice.   See Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)

 6   (the ALJ’s credibility findings “must be sufficiently specific to

 7   allow a reviewing court to conclude the ALJ rejected the claimant’s

 8   testimony on permissible grounds and did not arbitrarily discredit the

 9   claimant’s testimony”) (internal citations and quotations omitted);

10   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ

11   must “specifically identify the testimony [the ALJ] finds not to be

12   credible and must explain what evidence undermines the testimony”);

13   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically

14   which symptom testimony is not credible and what facts in the record

15   lead to that conclusion.”); see also Social Security Ruling 16-3p

16   ///

17   ///

18   ///

19   ///

20   ///

21
           14
22             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
23   “clear and convincing” standard. See, e.g., Brown-Hunter v.
     Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin,
24   775 F.3d 1133, 1136-37 (9th Cir. 2014); Treichler v.
25   Commissioner, 775 F.3d 1090, 1102 (9th Cir. 2014); Ghanim v.
     Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir. 2014); Garrison v.
26   Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir. 2014); see also
     Ballard v. Apfel, 2000 WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19,
27   2000) (collecting earlier cases). In the present case, the ALJ’s
     findings are insufficient under either standard, so the
28   distinction between the two standards (if any) is academic.

                                        20
 1   (eff. March 28, 2016).15

 2

 3        The ALJ discounted Plaintiff’s testimony and statements as “not

 4   entirely consistent with the medical evidence and other evidence in

 5   the record” (A.R. 19-21).   The ALJ stated that: (1) Plaintiff “has

 6   engaged in somewhat normal level activities” which “undermine the

 7   claimant’s allegations of disabling functional limitations”; and

 8   (2) the medical evidence of record assertedly did not support

 9   Plaintiff’s allegations because Plaintiff was “receiving routine and

10   conservative treatment,” and Plaintiff’s allegations “were dramatized

11   in comparison to the available objective evidence of record,” which

12   included findings that Plaintiff was able to walk without difficulty,

13   had 5/5 strength, reported no back tenderness on some examinations,

14   and had “multiple stable examinations” (A.R. 20-21, 23-24).   As

15   discussed below, these stated reasons for rejecting Plaintiff’s

16   subjective allegations are factually and legally infirm.

17

18        With regard to the first stated reason, inconsistencies between

19   admitted activities and claimed incapacity properly may impugn the

20   accuracy of a claimant’s testimony and statements under certain

21   circumstances.   See, e.g., Thune v. Astrue, 499 Fed. App’x 701, 703

22   (9th Cir. 2012) (ALJ properly discredited pain allegations as

23

24        15
               Social Security Rulings (“SSRs”) are binding on the
25   Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
     (9th Cir. 1990). SSR 16–3p superseded SSR 96–7p, but may have
26   “implemented a change in diction rather than substance.” R.P. v.
     Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5, 2016); see
27   also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017)
     (suggesting that SSR 16–3p “makes clear what our precedent
28   already required”).

                                        21
 1   contradicting claimant’s testimony that she gardened, cleaned, cooked,

 2   and ran errands); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th

 3   Cir. 2008) (claimant’s “normal activities of daily living, including

 4   cooking, house cleaning, doing laundry, and helping her husband in

 5   managing finances” provided sufficient explanation for discounting

 6   claimant’s testimony).   Yet, it is difficult to reconcile Ninth

 7   Circuit opinions discussing when a claimant’s admitted activities may

 8   and may not justify a discounting of the claimant’s testimony and

 9   statements.   Compare Stubbs-Danielson v. Astrue with Vertigan v.

10   Halter, 260 F.3d 1044, 1049-50 (9th Cir. 2001) (“the mere fact that a

11   plaintiff has carried on certain daily activities, such as grocery

12   shopping, driving a car, or limited walking for exercise, does not in

13   any way detract from her credibility as to her overall disability”);

14   see also Diedrich v. Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017)

15   (daily activities of cooking, cleaning, vacuuming, washing dishes,

16   shopping and cleaning a cat’s litter box insufficient to discount the

17   claimant’s subjective complaints).

18

19        Contrary to the ALJ’s stated findings in the present case,

20   Plaintiff’s admitted activities of lying in bed, doing chores in

21   five-minute increments before lying back down, using his cell phone,

22   and driving a mile and a half once or twice a week are not “somewhat

23   normal level activities” and cannot properly undermine Plaintiff’s

24   subjective complaints.   See Revels v. Berryhill, 874 F.3d 648, 667-68

25   (9th Cir. 2017) (ALJ erred in finding disparity between claimant’s

26   reported activities and symptom testimony where the claimant indicated

27   she could use the bathroom, brush her teeth, wash her face, take her

28   children to school, wash dishes, do laundry, sweep, mop, vacuum, go to

                                          22
 1   doctor’s appointments, visit her mother and father, cook, shop, get

 2   gas, and feed her dogs; ALJ failed to acknowledge the claimant’s

 3   explanation, consistent with her symptom testimony, that she could

 4   complete only some tasks in a single day and regularly needed to take

 5   breaks).   There is no material inconsistency between Plaintiff’s

 6   admitted activities and Plaintiff’s claimed incapacity.

 7

 8        With regard to the ALJ’s second stated reason, a lack of

 9   objective medical evidence can be a factor in discounting a claimant’s

10   subjective complaints, but cannot “form the sole basis.”    See Burch v.

11   Barnhart, 400 F.3d 676, 681 (9th Cir. 2005); Rollins v. Massanari, 261

12   F.3d 853, 857 (9th Cir. 2001) (same); see also Carmickle v.

13   Commissioner, 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with

14   the medical record is a sufficient basis for rejecting the claimant’s

15   subjective   testimony”).   Further, where there is an alleged

16   inconsistency between the medical evidence and a claimant’s subjective

17   complaints, the ALJ must make a specific finding identifying the

18   testimony the ALJ found not credible and linking the rejected

19   testimony to parts of the medical record supporting the ALJ’s

20   non-credibility determination.    See Brown-Hunter v. Colvin, 806 F.3d

21   at 494 (holding it was legal error for ALJ to fail to make such a

22   link) (citations omitted).

23

24        Here, the ALJ characterized Plaintiff’s allegations as

25   “dramatized” in comparison to the available medical record, observing

26   that Plaintiff alleged that he needed to lie in bed 21 out of 24 hours

27   a day and made allegations of pain, but he was “documented as being

28   capable of walking without difficulty and some examination showed no

                                         23
 1   back tenderness[,] . . . he had 5/5 strength in his physical

 2   examinations[, and] [h]e had multiple stable examinations” (A.R. 23,

 3   24).    These isolated findings do not accurately capture the tenor of

 4   the medical record as a whole and, in any event, the findings are not

 5   inconsistent with Plaintiff’s claimed disabling need for extensive bed

 6   rest.    The findings are not a legally sufficient reason to discount

 7   Plaintiff’s subjective complaints.    See, e.g., Imperatrice v.

 8   Commissioner, 2017 WL 1178042, at *7 (D. Ariz. Mar. 30, 2017) (ALJ’s

 9   citation to isolated examples of noncompliance which did not “capture

10   the record as a whole” was not a sufficiently clear, convincing basis

11   to discount a claimant’s testimony); Griglione v. Colvin, 2013 WL

12   5840366, at *5 (C.D. Cal. Oct. 30, 2013) (ALJ’s references to isolated

13   instances in the record did not constitute substantial evidence to

14   support adverse credibility finding based on alleged symptom

15   exaggeration, where the record as a whole showed that the claimant

16   sought regular treatment for neck and back pain, and there was no

17   other mention of symptom exaggeration in the treatment record); see

18   generally Garrison v. Colvin, 759 F.3d at 1017 (“[I]t is error to

19   reject a claimant’s testimony merely because symptoms wax and wane in

20   the course of treatment.    Cycles of improvement and debilitating

21   symptoms are a common occurrence, and in such circumstances it is

22   error for an ALJ to pick out a few isolated instances of improvement

23   . . . and to treat them as a basis for concluding a claimant is

24   capable of working.”) (citing Holohan v. Massanari, 246 F.3d at 1205).

25

26          The ALJ also cited Plaintiff’s allegedly “routine and

27   conservative treatment” (A.R. 21).    A limited course of treatment

28   sometimes can justify the rejection of a claimant’s testimony, at

                                          24
 1   least where the testimony concerns physical problems.   See, e.g.,

 2   Burch v. Barnhart, 400 F.3d at 681 (lack of consistent treatment, such

 3   as where there was a three to four month gap in treatment, properly

 4   considered in discrediting claimant’s back pain testimony); Meanel v.

 5   Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999) (in assessing the

 6   credibility of a claimant’s pain testimony, the Administration

 7   properly may consider the claimant’s failure to request treatment and

 8   failure to follow treatment advice) (citing Bunnell v. Sullivan, 947

 9   F.2d 341, 346 (9th Cir. 1991) (en banc)); Matthews v. Shalala, 10 F.3d

10   678, 679-80 (9th Cir. 1993) (permissible credibility factors in

11   assessing pain testimony include limited treatment and minimal use of

12   medications); see also Johnson v. Shalala, 60 F.3d 1428, 1434 (9th

13   Cir. 1995) (absence of treatment for back pain during half of the

14   alleged disability period, and evidence of only “conservative

15   treatment” when the claimant finally sought treatment, sufficient to

16   discount claimant’s testimony).

17

18        In the present case, however, it is highly doubtful Plaintiff’s

19   treatment accurately may be characterized as “routine and

20   conservative.”   As detailed above, the record shows that Plaintiff

21   frequently sought treatment from several providers throughout the

22   alleged disability period, followed up as ordered and complied with

23   all non-surgical treatment suggestions, including physical therapy,

24   narcotic pain medication, and multiple epidural injections.    All the

25   while, Plaintiff reported that the treatment had not significantly

26   alleviated his back pain.   Plaintiff’s recommended treatment does not

27   appear to have been “routine” or “conservative.”   See, e.g., Childress

28   v. Colvin, 2014 WL 4629593, at *12 (N.D. Cal. Sept. 16, 2014) (“[i]t

                                        25
 1   is not obvious whether the consistent use of [Norco] (for several

 2   years) is ‘conservative’ or in conflict with Plaintiff’s pain

 3   testimony”); Aguilar v. Colvin, 2014 WL 3557308, at *8 (C.D. Cal.

 4   July 18, 2014) (“It would be difficult to fault Plaintiff for overly

 5   conservative treatment when he has been prescribed strong narcotic

 6   pain medications”); Christie v. Astrue, 2011 WL 4368189, at *4 (C.D.

 7   Cal. Sept. 16, 2011) (refusing to categorize as “conservative”

 8   treatment including use of narcotic pain medication and epidural

 9   injections); see also Sanchez v. Colvin, 2013 WL 1319667, at *4 (C.D.

10   Cal. Mar. 29, 2013) (“Surgery is not conservative treatment”).

11

12   IV.   The ALJ Erred in Evaluating the Medical Evidence.

13

14         Dr. Chen and his staff ordered Plaintiff to remain off work from

15   Plaintiff’s initial visit in June of 2013 through at least April of

16   2014, due to Plaintiff’s back pain (A.R. 442, 455, 470, 475, 482,

17   500).      In January of 2014, Dr. Hopkins deemed Plaintiff “temporarily

18   totally disabled” and in need of spine fusion surgery to return to a

19   functional level that might permit work (A.R. 268-69).     Dr. Steinmann

20   similarly opined in March of 2014 that, without surgery, Plaintiff’s

21   condition is a “permanent weakness to his back” that renders him

22   “unable to perform his occupational duties” (A.R. 272).     Dr. Mehta

23   opined in August of 2015 that Plaintiff cannot work (A.R. 716).16

24   Although none of these physicians specified particular work-related

25

26
           16
               Contrary to Defendant’s apparent construction, the
27   Court does not construe Plaintiff’s Motion to acquiesce in the
     ALJ’s rejection of Dr. Mehta’s opinion. See Plaintiff’s Motion
28   at 4.

                                           26
 1   limitations, it is evident that all of these physicians believe that

 2   Plaintiff presently lacks the physical capacity to work.

 3

 4        A treating physician’s conclusions “must be given substantial

 5   weight.”    Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see

 6   Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the ALJ must

 7   give sufficient weight to the subjective aspects of a doctor’s

 8   opinion. . . .   This is especially true when the opinion is that of a

 9   treating physician”) (citation omitted); see also Garrison v. Colvin,

10   759 F.3d at 1012 (discussing deference owed to the opinions of

11   treating and examining physicians).      Even where the treating

12   physician’s opinions are contradicted, as here, “if the ALJ wishes to

13   disregard the opinion[s] of the treating physician he . . . must make

14   findings setting forth specific, legitimate reasons for doing so that

15   are based on substantial evidence in the record.”      Winans v. Bowen,

16   853 F.2d 643, 647 (9th Cir. 1987) (citation, quotations and brackets

17   omitted); see Rodriguez v. Bowen, 876 F.2d at 762 (“The ALJ may

18   disregard the treating physician’s opinion, but only by setting forth

19   specific, legitimate reasons for doing so, and this decision must

20   itself be based on substantial evidence”) (citation and quotations

21   omitted).   Here, the ALJ’s reasoning is insufficient.

22

23        First, the ALJ considered and rejected Dr. Hopkins’ opinion as

24   “not relevant” because the opinion allegedly was rendered “in the

25   context of a workers’ compensation case” (A.R. 23).      Actually, the

26   record does not reveal whether Dr. Hopkins’ opinion was rendered in

27   the context of a workers’ compensation case, although the term in the

28   opinion “temporarily totally disabled” is often used in workers’

                                         27
 1   compensation law.    In any event, the purpose for which a medical

 2   opinion is obtained “does not provide a legitimate basis for rejecting

 3   it.”    Reddick v. Chater, 157 F.3d 715, 726 (9th Cir. 1998); see Nash

 4   v. Colvin, 2016 WL 67677, at *7 (E.D. Cal. Jan. 5, 2016) (“the ALJ may

 5   not disregard a physician’s medical opinion simply because it was

 6   initially elicited in a state workers’ compensation proceeding . . .”)

 7   (citations and quotations omitted); Casillas v. Colvin, 2015 WL

 8   6553414, at *3 (C.D. Cal. Oct. 29, 2015) (same); Franco v. Astrue,

 9   2012 WL 3638609, at *10 (C.D. Cal. Aug. 23, 2012) (same); Booth v.

10   Barnhart, 181 F. Supp. 2d 1099, 1105 (C.D. Cal. 2002) (same).      By

11   finding Dr. Hopkins’ opinion “not relevant,” the ALJ erred.    See id.;

12   see also Brammer v. Colvin, 2015 WL 9484450, at *5 (C.D. Cal. Dec. 29,

13   2015) (“Although workers’ compensation disability ratings are not

14   controlling in Social Security cases, an ALJ must nevertheless

15   evaluate medical opinions stated in workers’ compensation terminology

16   just as he would evaluate any other medical opinion.”).

17

18          Second, the ALJ did not mention Dr. Steinmann.   It is error to

19   fail to mention a treating physician who opined that the claimant

20   cannot work.    See, e.g., Lingenfelter v. Astrue, 504 F.3d 1028, 1038

21   n.10 (2007).

22

23          Third, the ALJ gave “little weight” to Dr. Mehta’s opinion, as

24   “not consistent with the entire evidence of record including Dr.

25   Mehta’s own treatment notes” (A.R. 23).    According to the ALJ, Dr.

26   Mehta’s treatment notes reflect only “routine and conservative

27   treatment” (A.R. 23).    As support for this conclusion, the ALJ

28   referenced Plaintiff’s treatment for fractured ribs, diabetes and

                                         28
 1   chest pain (A.R. 23).    These references are largely beside the point.

 2   Dr. Mehta’s letter states that Plaintiff’s debilitating conditions are

 3   “severe back pain” and dizziness, not fractured ribs, diabetes or

 4   chest pain (A.R. 716).   Additionally, as discussed above, Plaintiff’s

 5   treatment for his back pain does not appear to have been “routine” or

 6   “conservative.”

 7

 8        An ALJ properly may discount a treating physician’s opinions that

 9   are in conflict with treatment records or are unsupported by objective

10   clinical findings.   See Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th

11   Cir. 2005) (conflict between treating physician’s assessment and

12   clinical notes justifies rejection of assessment); Batson v.

13   Commissioner, 359 F.3d 1190, 1195 (9th Cir. 2004) (“an ALJ may

14   discredit treating physicians’ opinions that are conclusory, brief,

15   and unsupported by the record as a whole . . . or by objective medical

16   findings”); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003)

17   (“Connett”) (treating physician’s opinion properly rejected where

18   physician’s treatment notes “provide no basis for the functional

19   restrictions he opined should be imposed on [the claimant]”); see also

20   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001) (ALJ properly

21   may reject treating physician’s opinions that “were so extreme as to

22   be implausible and were not supported by any findings made by any

23   doctor . . .”); 20 C.F.R. §§ 404.1527(c), 416.927(c) (factors to

24   consider in weighing treating source opinion include the

25   supportability of the opinion by medical signs and laboratory findings

26   as well as the opinion’s consistency with the record as a whole).

27   However, the ALJ’s stated perception of an inconsistency between Dr.

28   Mehta’s opinion and the medical record lacks substantial supporting

                                         29
 1   evidence.

 2

 3        No doctor discerned any specific inconsistency between Dr.

 4   Mehta’s opinion and the “evidence of record.”   Drs. Hopkins and

 5   Steinmann both opined that Plaintiff cannot work without surgery (A.R.

 6   269, 272).   Dr. Bernabe and the state agency physicians reviewed the

 7   record prior to the time that Dr. Mehta provided an opinion.17     The

 8   ALJ’s purported lay discernment of some alleged inconsistency between

 9   Dr. Mehta’s opinion and Dr. Mehta’s treatment notes or other parts of

10   the medical record cannot constitute substantial evidence.   See

11   Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (an “ALJ cannot

12   arbitrarily substitute his own judgment for competent medical

13   opinion”) (internal quotation marks and citation omitted); Rohan v.

14   Chater, 98 F.3d 966, 970 (7th Cir. 1996) (“ALJs must not succumb to

15   the temptation to play doctor and make their own independent medical

16   findings”); Day v. Weinberger, 522 F.2d 1154, 1156 (9th Cir. 1975) (an

17   ALJ is forbidden from making his or her own medical assessment beyond

18   that demonstrated by the record).

19

20        The ALJ also cited Plaintiff’s assertedly “dramatized” subjective

21   complaints as a basis for discounting Dr. Mehta’s opinion (A.R. 23).

22

23        17
               The Court also observes that Dr. Bernabe and the state
     agency physicians never indicated they even considered the
24   opinion of Dr. Steinmann. See A.R. 66-67 (state agency physician
25   on initial review noting Dr. Hopkins’ “temporarily totally
     disabled” finding, but elsewhere stating, “There is no indication
26   that there is medical or other opinion evidence”); A.R. 80 (state
     agency physician on reconsideration referenced only Dr. Bernabe’s
27   opinion evidence); A.R. 585-90 (Dr. Bernabe noting that he
     reviewed Plaintiff’s lumbar spine MRI, but making no mention of
28   having reviewed any other medical records).

                                         30
 1   An ALJ may reject a treating physician’s opinion that is predicated on

 2   the properly discounted subjective complaints of the claimant.    See

 3   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001); accord

 4   Mattox v. Commissioner, 371 Fed. App’x 740, 742 (9th Cir. 2010); Fair

 5   v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989); but see Ghanim v. Colvin,

 6   763 F.3d 1154, 1162-63 (9th Cir. 2014) (holding that “when a [treating

 7   physician’s] opinion is not more heavily based on a patient’s self-

 8   reports than on clinical observations,” an ALJ may not discount the

 9   treating physician’s opinion based on the patient’s lack of

10   credibility); accord Ryan v. Commissioner, 528 F.3d 1194, 1200 (9th

11   Cir. 2008).   As discussed above, however, the ALJ did not properly

12   discount Plaintiff’s subjective complaints.   Additionally, it is not

13   clear to what degree Dr. Mehta’s opinion may have been based on

14   Plaintiff’s subjective complaints as distinguished from the clinical

15   observations reflected in the record.   The ALJ’s reasoning for

16   rejecting Dr. Mehta’s opinion is factually and legally insufficient.

17

18   V.   The Court is Unable to Deem the Errors Harmless; Remand for

19        Further Administrative Proceedings is Appropriate.

20

21        The Court is unable to conclude that the ALJ’s errors were

22   harmless.   “[A]n ALJ’s error is harmless where it is inconsequential

23   to the ultimate nondisability determination.”   Molina v. Astrue, 674

24   F.3d 1104, 1115 (9th Cir. 2012) (citations and quotations omitted);

25   see Treichler v. Commissioner, 775 F.3d 1090, 1105 (9th Cir. 2014)

26   (“Where, as in this case, an ALJ makes a legal error, but the record

27   is uncertain and ambiguous, the proper approach is to remand the case

28   to the agency”); cf. McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir.

                                        31
 1   2011) (error not harmless where “the reviewing court can determine

 2   from the ‘circumstances of the case’ that further administrative

 3   review is needed to determine whether there was prejudice from the

 4   error”).

 5

 6        Remand is appropriate because the circumstances of this case

 7   suggest that further development of the record and further

 8   administrative review could remedy the ALJ’s errors.   See McLeod v.

 9   Astrue, 640 F.3d at 888; see also INS v. Ventura, 537 U.S. 12, 16

10   (2002) (upon reversal of an administrative determination, the proper

11   course is remand for additional agency investigation or explanation,

12   except in rare circumstances); Leon v. Berryhill, 880 F.3d 1041, 1044

13   (9th Cir. 2017) (reversal with a directive for the immediate

14   calculation of benefits is a “rare and prophylactic exception to the

15   well-established ordinary remand rule”; Dominguez v. Colvin, 808 F.3d

16   403, 407 (9th Cir. 2015) (“Unless the district court concludes that

17   further administrative proceedings would serve no useful purpose, it

18   may not remand with a direction to provide benefits”); Treichler v.

19   Commissioner, 775 F.3d at 1101 n.5 (remand for further administrative

20   proceedings is the proper remedy “in all but the rarest cases”);

21   Garrison v. Colvin, 759 F.3d at 1020 (court will credit-as-true

22   medical opinion evidence only where, inter alia, “the record has been

23   fully developed and further administrative proceedings would serve no

24   useful purpose”); Harman v. Apfel, 211 F.3d 1172, 1180-81 (9th Cir.),

25   cert. denied, 531 U.S. 1038 (2000) (remand for further proceedings

26   rather than for the immediate payment of benefits is appropriate where

27   there are “sufficient unanswered questions in the record”); Connett,

28   340 F.3d at 876 (remand is an option where the ALJ fails to state

                                       32
 1   sufficient reasons for rejecting a claimant’s excess symptom

 2   testimony); but see Orn v. Astrue, 495 F.3d 625, 640 (9th Cir. 2007)

 3   (citing Connett for the proposition that “[w]hen an ALJ’s reasons for

 4   rejecting the claimant’s testimony are legally insufficient and it is

 5   clear from the record that the ALJ would be required to determine the

 6   claimant disabled if he had credited the claimant’s testimony, we

 7   remand for a calculation of benefits”) (quotations omitted); see also

 8   Brown-Hunter v. Colvin, 806 F.3d 487, 495-96 (9th Cir. 2015)

 9   (discussing the narrow circumstances in which a court will order a

10   benefits calculation rather than further proceedings); Ghanim v.

11   Colvin, 763 F.3d at 1166 (remanding for further proceedings where the

12   ALJ failed to state sufficient reasons for deeming a claimant’s

13   testimony not credible); Vasquez v. Astrue, 572 F.3d 586, 600-01 (9th

14   Cir. 2009) (a court need not “credit as true” improperly rejected

15   claimant testimony where there are outstanding issues that must be

16   resolved before a proper disability determination can be made).    There

17   remain significant unanswered questions in the present record.18

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24

25
           18
26             For example, it is not clear whether the ALJ would be
     required to find Plaintiff disabled for the entire claimed period
27   of disability even if Plaintiff’s testimony and the treating
     physicians’ opinions were fully credited. See Luna v. Astrue,
28   623 F.3d 1032, 1035 (9th Cir. 2010).

                                       33
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons,19 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: November 14, 2018.

10

11
                                                 /s/
12                                         CHARLES F. EICK
                                   UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
          19
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                       34
